Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 1 of 40

FOR PUBLICATION

_UNITED STATES COURT OF APPEALS

 

FOR THE NINTH CIRCUIT
RODERICK MAGADIA, individually No. 19-16184
and on behalf of all those similarly
situated, D.C. No.

Plaintiff-Appellee, 5:17-cv-00062-
LHK
V.
WAL-MART ASSOCIATES, INC., 4 OPINION
Delaware corporation; WALMART
INC,, a Delaware corporation,
Defendants-Appellants.

 

 

Appeal from the United States District Court
for the Northern District of California
Lucy H. Koh, District Judge, Presiding

Argued and Submitted November 19, 2020
Pasadena, California

Filed May 28, 2021

Before: Consuelo M. Callahan and Patrick J. Bumatay,
Circuit Judges, and Gregory A. Presnell,” District Judge.

Opinion by Judge Bumatay

 

* The Honorable Gregory A. Presnell, United States District Judge
for the Middle District of Florida, sitting by designation.
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 2 of 40

2 MAGADIA V. WAL-MART ASSOCIATES

 

SUMMARY™

 

Article HY Standing / California Labor Law

In a class action suit brought by Roderick Magadia, a
former Walmart employee, alleging violations of California
Labor Code’s meal-break and wage-statement requirements,
the panel: (1) vacated the district court’s judgment and
award of damages on a Cal. Labor Code § 226.7 claim for
meal-break violations and remanded with instructions to
further remand the claim to state court; and (2) reversed the
judgment and award of damages on two Cal. Labor Code
§ 226(a) claims for wage-statement violations and remanded
with instructions to enter judgment for Walmart.

The panel held that Magadia lacked Article III standing
to bring a California Private Attorney General Act
(“PAGA”) claim for Walmart’s meal-break violations since
he himself did not suffer injury. Specifically, the panel noted
that gui tam actions are a well-established exception to the
traditional Article ITI analysis, but held that PAGA’s features |
diverged from Vermont Agency of Nat. Res. V. U.S. ex rel.
Stevens, 529 U.S. 765 (2000)’s assignment theory of gui tam
injury. The panel also held that PAGA’s features departed
from the traditional criteria of qui fam statutes.

The panel next considered whether Magadia had
standing to bring his two wage-statement claims under Cal.
Labor Code § 226({a), which requires employers to
accurately furnish certain itemized information on its

 

** This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 3 of 40

MAGADIA V. WAL-MART ASSOCIATES 3

 

employees’ wage statements. The panel held that a violation
of § 226(a) created a cognizable Article [I injury here. To
determine whether the violation of a statute constituted a
concrete harm, the pane! conducted a-two-part inquiry. First,
the panel held that § 226(a) protected employees’ concrete
interest in receiving accurate information about their wages
in their pay statements; and Walmart’s failure to disclose
statutorily required information on Magadia’s wage
documents, if true, violated a “concrete interest.” Second,
Magadia sufficiently alleged that Walmart’s § 226(a)
violation — depriving him of accurate itemized wage
statements — presented a material risk of harm to his interest
in the statutorily guaranteed information. The panel also
concluded that other class members who could establish
§ 226(a) injuries had standing to collect damages.

Finally, the panel considered the merits of Magadia’s
two claims under Cal. Labor Code § 226(a), First, the panel
held that the wage statement law did not require Walmart to
list the rate of the MyShare overtime adjustment on
employees’ wage statements, and the district court erred in
holding otherwise. Because Walmart must retroactively
calculate the MyShare overtime adjustment based on work
from six prior periods, the panel did not consider it an hourly
rate “in effect” during the pay period for purposes of
§ 226(a)(9), and Walmart complied with the wage statement
law here. Second, the panel held that Walmart’s Statement
of Final Pay did not violate the wage statement statute.
Namely, Walmart complied with Cal. Labor Code
§ 226(a)(6) when it furnished the required pay-period dates
to Magadia and other terminated employees in their final
wage statements at the end of the next semimonthly pay
period.
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page.4 of 40

4 MAGADIA V. WAL-MART ASSOCIATES

 

COUNSEL

Theane Evangelis (argued), Julian W. Poon, Bradley J.
Hamburger, and Joseph Tartakovsky, Gibson Dunn &
Crutcher LLP, Los Angeles, California, for Defendants-
Appellants.

Jonathan £. Taylor (argued), Deepak Gupta, Gregory A.
Beck, and Daniel Wilf-Townsend, Gupta Wessler PLLC,
Washington, D.C.; Larry W. Lee, Kwanporn Tulyathan, and
Max Gavron, Diversity Law Group PC, Los Angeles,
California; Dennis S. Hyun, Hyun Legal APC, Los Angeles,
California; for Plaintiff-Appellee.

Thomas R. Kaufman, Sheppard Mullin Richter & Hampton
LLP, Los Angeles, California, for Amici Curiae Employers
Group and California Employment Law Council.

Matthew B. ‘Gunter, Assistant General Counsel, RCN
Capital LLC, South Windsor, Connecticut, for Amicus
Curiae RCN Capital LLC.

Deanna M. Rice, O’Melveny & Myers LLP, Washington,
D.C.; Anton Metlitsky, O'Melveny & Myers LLP, New
York, New York; Steven P, Lehotsky and Jonathan D. Urick,
U.S. Chamber Litigation Center, Washington, D.C.;
Stephanie Martz, National Retail Federation, Washington,
D.C.; Deborah R. White, Retail Litigation Center Inc.,
Arlington, Virginia; for Amici Curiae Chamber of
Commerce of the United States of America, National Retail
Federation, and Retail Litigation Center Inc.

Henry Hewitt and Sairah Budhwani, Legal Aid at Work, San
Francisco, California, for Amicus Curiae Legal Aid at Work.
Case 5:17-cv-00062-LHK Document 225. Filed 05/28/21 Page 5 of 40

MAGADIA V. WAL-MART ASSOCIATES 5

 

OPINION
BUMATAY, Circuit Judge:

Roderick Magadia worked sales for Walmart for eight
years. After the company let him go, Magadia filed a class
action suit against Wal-Mart Associates, Inc., and Walmart,
Inc., (collectively, “Walmart”), alleging three violations of
California Labor Code’s wage-statement and meal-break
requirements. First, Magadia alleged that Walmart didn’t
provide adequate pay rate information on its wage
statements. See Cal. Lab. Code § 226(a)(9). Next, he
claimed that Walmart failed to furnish the pay-period dates
with his last paycheck. See id. § 226(a)(6). Finally, he
asserted that Walmart didn’t pay adequate compensation for
missed meal breaks. See id. § 226.7(c). Magadia sought
penalties for these claims under California’s Private
Attorneys General Act (“PAGA”), which authorizes an
aggrieved employee to recover penalties for Labor Code
violations on behalf of the government and other employees.
See id, § 2699,

The district court at first certified classes corresponding
to each of Magadia’s three claims. After summary judgment
and a bench trial, the district court found that Magadia in fact
suffered no meal-break violation and decertified that class.
Even so, the district court allowed Magadia to still seek
PAGA penalties on that claim based on violations incurred
by other Walmart employees. The district court then ruled
against Walmart on the three claims and awarded Magadia
and the two remaining classes over $100 million in damages
and penalties.

On appeal, we hold that Magadia lacked standing to
bring the meal-break claim because he did not suffer injury
himself. As for the two wage-statement claims, we hold that
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 6 of 40

 

6 MAGADIA ¥. WAL-MART ASSOCIATES

Magadia had standing but conclude that Walmart did not
breach California law.

1

Walmart pays its employees and issues wage statements
every two weeks. Walmart also voluntarily offers quarterly
“MyShare” bonuses to high-performing employees.
Walmart reports these quarterly bonuses on qualifying
employees’ wage statements as “MYSHARE INCT.”

Besides the bonus itself, California law requires
Walmart to adjust the rate of overtime pay it awards
employees to account for these bonuses. See Cal. Lab. Code
§ 510. That’s because California considers an employee’s
bonus to be part of the employee’s “regular rate of pay”

_ when calculating overtime rates. See Alvarado v. Dart
Container Corp. of Cal., 4 Cal. 5th 542, 554 (2018). Thus,
if a Walmart employee receives a MyShare bonus and
worked overtime during that quarter, the employee must
receive an adjusted overtime pay because of that MyShare
bonus. Walmart calculates this adjusted overtime pay using
a formula that includes the number of hours the employee
worked each pay period of the quarter and the employee's
overtime rate.! Walmart lists this adjusted overtime pay on
its employee’s wage statement as “OVERTIME/INCT.”
Walmart’s OVERTIME/INCT item appears as a lump sum
on the wage statement issued at the end of the quarter, with
no cotresponding “hourly rate” or “hours worked.”

 

' In particular, to calculate the adjusted overtime pay, Walmart adds
together all the overtime hours an employee worked over the quarter,
prorates the MyShare bonus to account for the total overtime hours
worked that quarter, and then adjusts upward the overtime hourly rate
for overtime already paid based on the prorated MyShare bonus.
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 7 of 40

MAGADIA V. WAL-MART ASSOCIATES 7

 

ce

California law separately provides that when “an
employer discharges an employee,” the employee’s wages
are due “immediately.” Cal. Lab. Code § 201(a). In
compliance with the law, Walmart issues a final paycheck at
the time of an employee’s termination, along with a
“Statement of Final Pay.” The Statement of Final Pay does

_not include the “dates of the period for which the employee
is paid.” See id. § 226(a)(6). But Walmart separately
provides the employee a final wage statement at the end of
the semimonthly pay period that lists the required dates.

California law also requires employers to provide
employees “a meal period of not less than 30 minutes” every
five hours. /d. § 512(a). If employers fail to provide this
meal break, they must pay their employees “one additional
hour of pay at the employee’s regular rate of compensation.”
Td. §226.7(c). Walmart. paid its employees whenever it
failed to provide them with a compliant meal break. But
when calculating its employees’ “regular rate of
compensation” for meal-break violations, Walmart relied on
the employees’ hourly rate and did not factor in the MyShare
adjustment to overtime rates,

Magadia worked as a sales associate at Walmart from
2008 to 2016. In late 2016, Walmart fired Magadia and
provided him with his final paycheck and a Statement of
Final Pay. At the end of his last pay period with the
company, Walmart also provided Magadia with his final
wage statement. Magadia then filed a putative class action
against Walmart in state court, alleging three California
Labor Code violations: (1} that Walmart’s wage statements
violated Labor Code § 226(a)(9) because its adjusted
overtime pay does not include hourly rates of pay or hours -
worked; (2) that Walmart violated § 226(a)(6) by failing to
list the pay-period start and end dates in its Statements of
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 8 of 40

8 MAGADIA V. WAL-MART ASSOCIATES

 

Final Pay; and (3) that Walmart’s meal-break payments
violated § 226.7 because it did not account for MyShare
bonuses when compensating employees. Magadia also
sought penalties for all three claims under PAGA, See Cal.
Lab, Code § 2698 ef seg. Walmart removed the case to
federal court. See 28 U.S.C. § 1332(d)}(2).

After removal, the district court certified a class for each
of Magadia’s three claims. The district court later granted
Magadia partial summary judgment on his two wage-
statement claims and held a three-day bench trial on all three
claims. The district court ultimately ruled for Magadia on
his two wage-statement claims, holding that Waimart
violated both § 226(a)(9) and § 226(a)(6). On the remaining
meal-break claim, the district court found that Magadia did
not establish that he personally suffered any meal-break
violation. The district court held that, since Magadia failed
to show that Walmart denied him meal breaks required under
California law, his claims were not typical of the claims or
defenses Of the class, See Fed. R. Civ. P. 23(a)(3). Asa
result, the district court decertified the class based on that
claim and denied Magadia’s individual claim under § 226.7.
Still, the district court permitted Magadia to recover PAGA
penalties on the claim because Magadia had established that
other Walmart employees had sustained meal-break
violations.

The district court then awarded Magadia $101,947,700
for the three claims: $96 million award for the adjusted-
overtime-rate claim ($48 million in statutory damages and
another $48 million in PAGA penalties); $5.8 million in
PAGA penalties for the final-wage-statement claim; and
$70,000 in PAGA penalties for the meal-break claim.
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page.9 of 40

MAGADIA V. WAL-MART ASSOCIATES 9

 

On appeal, we review findings of fact for clear error and
conclusions of law de novo. OneBeacon Ins. Co. v. Haas
Indus., Inc., 634 F.3d 1092, 1096 (9th Cir. 2011).

TE,

Before we turn to the merits of his claims, we must
ensure that Magadia has Article HI standing. To meet the
“irreducible constitutional minimum” of standing, a plaintiff
must have (1) suffered an “injury in fact,” (2) that is “fairly
traceable” to the challenged conduct, and (3) will be
redressed by a favorable decision. Lujan v. Defs. of Wildlife,
504 U.S. 555, 560 (1992). To show an injury in fact, the
plaintiff “must show that he or she suffered ‘an invasion of
a legally protected’ interest’ that is “concrete and
particularized’ and ‘actual or imminent, not conjectural or
hypothetical.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548
(2016) (quoting Lujan, 504 U.S. at 560). For an injury to be
concrete, it “must actually exist.” Id. Standing must “persist
throughout all stages of [the] litigation.” Hollingsworth v.
Perry, 570 U.S. 693, 705 (2013).

A.
1.

We start by considering whether Magadia has standing
to bring a PAGA claim for the meal-break violations.
Although the district court found that he did not suffer a
meal-break injury himself, Magadia insists he has standing
to pursue this claim because PAGA is a qui tam statute. Of
course, with no individualized harm, Magadia cannot
establish traditional Article II] standing. See Lujan, 504 U.S.
at 560 & n.l.
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 10 of 40

10 MAGADIA V, WAL-MART ASSOCIATES

 

But qui tam actions are a “well-established exception” to
the traditional Article III analysis. Spokeo, 136 S. Ct.
at 1552 n.* (Thomas, J., concurring) (simplified); see Vt.
Agency of Nat. Res. v. U.S. ex rel. Stevens, 529 U.S. 765, 769
n.1, 774-76 (2000) (discussing gui fam’s historical pedigree
and concluding that the False Claims Act (“FCA”) was a qui
fam statute). Qui tam is short for “qui tam pro domino rege
quam pro se ipso in hac parte sequitur,” meaning he “who
pursues this action on our Lord the King’s behalf as well as
his own.” Vermont Agency, 529 U.S. at 768 n.1. A qui tam
statute permits private plaintiffs, known as relators, “to sue
in the government’s name for the violation of a public right.”
Spokeo, 136 S, Ct. at 1552 n.* (Thomas, J., concurring).

Qui tam standing for uninjured plaintiffs flows from an
assignment theory. Vermont Agency, 529 U.S. at 773-74.
The Court has recognized that an “adequate basis for the
relator’s suit for his bounty is to be found in the doctrine that
the assignee of a claim has standing to assert the injury in
fact suffered by the assignor.” Jd. at 773. Ina qui tam action,
the government partially assigns its claims to the relator,
“who then may sue based upon [the government’s] injury.”
US. ex rel. Kelly v. Boeing Co., 9 F.3d 743, 748 (9th 1993).
In other words, a “gui fam action is for a redress” of the
government’s injury, and “it is the government’s injury that -
confers standing upon the private person.” Stalley v.
Methodist Healthcare, 517 F.3d 911, 917 (6th Cir. 2008).
Thus, the Court has concluded that a non-injured relator has
standing when the statute “effect[ed] a partial assignment of
the Government’s damages claim.” Vermont Agency,
529 U.S. at 773.

Outside the narrow “exception” of gui fam actions,
however, the Supreme Court has expressed skepticism that
“mere authorization to represent a third party’s interests is
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page.11 of 40

MAGADIA V. WAL-MART ASSOCIATES 14

 

sufficient to confer Article HI standing on private parties
with no injury of their own.” Hollingsworth, 570 U.S.
at 710. After all, States “have no power directly to enlarge
or contract federal jurisdiction.” Fiedler v. Clark, 714 F.2d
77, 80 (9th Cir, 1983) (per curiam) (simplified). Ultimately,
“standing in federal court is a question of federal law, not
state law.” Hollingsworth, 570 U.S. at 715.

Though the California Supreme Court has categorized
PAGA as “a type of qui fam action,” Iskanian v. CLS Transp.
Los Angeles, LLC, 59 Cal, 4th 348, 360 (2014), we must look
beyond the mere label attached to the statute and scrutinize
the nature of the claim itself. Historically, common-law
courts have required an individualized showing of injury
before permitting a private plaintiff to vindicate “public
rights’—tights involving duties owed “to the whole
community, considered as a community, in its social
aggregate capacity.” Spokeo, 1368. Ct. at 1553 (Thomas, J.,
concurring) (quoting 4 William Blackstone, Commentaries
*5), And in the modern era, the Court has rejected several
attempts by States to bypass the individualized-injury
requirement of Article Ill by authorizing private plaintiffs to
represent the States’ interests. See, e.g., Hollingsworth, 570
U.S. at 707-13,

With that in mind, we examine “historical practice” to
determine whether a harm “has traditionally been regarded
as a basis for a lawsuit.” Spokeo, 136 S.Ct. at 1549, A
purported qui fam statute must hew closely to the traditional
scope of a qui tam action for an uninjured plaintiff to
maintain suit under Article II]. Cf Vermont Agency,
529 U.S. at 774 (“[T] he Constitution established that judicial
power could come into play only in matters that were the
traditional concern of the courts at Westminster[.]”
(simplified)). So long as PAGA claims satisfy the traditional
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 12 of 40

12 MAGADIA V. WAL-MART ASSOCIATES

 

criteria for a gui fam action, Magadia may pursue his meal-
break claim.

2.

On close inspection, PAGA has several features
consistent with traditional gui tam actions—yet many that
are not. Foremost among the similarities, PAGA operates as
an assignment from California to a relator-type plaintiff. A
PAGA plaintiff serves as a “proxy or agent of the state’s
labor law enforcements agencies” and represents the “same
legal! right and interest as state labor law enforcement
agencies.” Jskanian, 59 Cal. 4th at 380 (simplified). As part
of that assignment, PAGA authorizes an aggrieved employee

- to recover a “civil penalty” that could have otherwise been
“assessed and collected by” California’s Labor & Workforce
Development Agency (“LWDA”). Cal. Lab. Code
§ 2699(a).

Also consistent with traditional gui tam actions, PAGA
requires private-party plaintiffs to “share a monetary
judgment with the government[,} ... with the government
receiving the lion’s share.” Methodist Healthcare, 517 F.3d
at 918. The FCA, for example, designates 25% of the
judgment to the relator, with the rest remitted to the Federal
government. 31 U.S.C. §3730(d)(1), (2). Similarly, a
PAGA plaintiff must give the “lion’s share” (75%) of the
civil penalties recovered to the LWDA with the remainder
distributed among “aggrieved employees.” Cal. Lab. Code
§ 2699(i).

And just like gui fam statutes, PAGA permits the
government to dictate whether a private plaintiff may bring
a claim in the first place. For example, FCA relators must
first present the government with their proposed complaint
and related materials before they can start an action against
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 13 of 40

MAGADIA V. WAL-MART ASSOCIATES 13

 

a defendant; at that point the government may consider
whether to “intervene and proceed with the action” in the
relator’s place. 31 U.S.C. §3730(b)(1)+(3). ‘If the
government elects to intervene, it will “take over the action,”
and the prosecution of the case will “be conducted by the
Government,” not the would-be plaintiff. Jd § 3730(b)(4).
Likewise, a putative PAGA plaintiff must give written notice
of the alleged Labor Code violation to the LWDA before
suing. See Cal. Lab. Code § 2699,3(a). A PAGA suit can
begin only after the LWDA provides notice that “it does not
intend to investigate the alleged violation” in the plaintiff's
notice or if the LWDA doesn’t respond within 65 days. Cal.
Lab. Code § 2699,3(a)(2)(A). But if, after investigating the
violation, the LWDA decides to issue a citation to the
employer, “the employee may not commence” a civil action
under PAGA. Id. § 2699.3(b)(2)(A)G).

Despite these similarities, however, PAGA differs in
significant respects from traditional gui tam statutes. First,
PAGA explicitly involves the interests of others besides
California and the plaintiff employee—it also implicates the
interests of nonparty aggrieved employees. By its text,
PAGA authorizes an “aggrieved employee” to bring a civil
action “on behalf of himself or herself and offer current or
former employees.” Cal. Lab. Code § 2699(a) (emphasis
added).2. And PAGA requires that “a portion of the penalty
goes not only to the citizen bringing the suit but fo all
employees affected by the Labor Code violation.” Iskanian,
59 Cal. 4th at 382 (emphasis added); see Cal Lab. Code

 

2 By contrast, an FCA relator must sue in the name of the United
States, see 31 U.S.C. § 3730(b)(1), which designates that the government
is the real party in interest, Methodist Healthcare, 517 F.3d at 918.
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page. 14 of 40

14 MAGADIA V. WAL-MART ASSOCIATES

 

§ 2699(4).3 Finally, a judgment under PAGA _ binds
California, the plaintiff, and the nonparty employees from
seeking additional penalties under the statute. Jskanian,
59 Cal. 4th at 381.4. PAGA therefore creates an interest in
penalties, not only for California and the plaintiff employee,
but for nonparty employees as well.

This feature is atypical (if not wholly unique) for gui fam
statutes.° It conflicts with gui tam’s underlying assignment
theory—that the real interest is the government’s, which the
government assigns to a private citizen to prosecute on its
behalf, Cf Stalley v. Catholic Health Initiatives, 509 F.3d
517, 522 (8th Cir. 2007) (“A ‘private’ right is different from

 

3 See also Canela v. Costce Wholesale Corp., 971 F.3d 845, 852 n.3
(9th Cir, 2020) (PAGA’s monetary judgment “is not awarded
exclusively to the employee who files the suit” but is rather “allocated
among the aggrieved employees.”), Williams v. Superior Court, 3 Cal.
Sth 531, 545 (2017) (PAGA “deputiz[es] employees harmed by labor
violations to sue on behalf of the state and collect penalties, to be shared
with the state and other affected employees.”); Arias v. Superior Court,
46 Cal. 4th 969, 986 (2009) (“{T]here remain situations in which
nonparty aggrieved employees may profit from a judgment in an action
brought under [PAGA]}.”).

4 The PAGA action, however, does not prevent nonparty aggrieved
employees from seeking “other remedies under state or federal law.”
Baumann v. Chase Inv. Servs. Corp., 747 F.3d 1417, 1123 (9th Cir.
2014).

5 For example, none of the other modern gui ta statutes mentioned
in Vermont Agency authorize suits on behalf of non-parties or involve
payments to non-parties. See 529 U.S. at 769 n.1 (citing 25 U.S.C. § 81,
26 U.S.C. § 201, 35 U.S.C. § 292(b)); see also Harold J. Krent, Executive
Control over Criminal Law Enforcement: Some Lessons from fistory,
38 Am. U. L. Rev. 275, 296-97 & n. 105-06 (1989) (listing early
American gui fam statutes, which limited recovery to the relator and the
government).
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 15 of 40

MAGADIA V. WAL-MART ASSOCIATES 15

 

a public right and gui fam cases exist to vindicate public
rights.” (simplified)). And it conflicts with Article HI’s core
principle that each plaintiff “must assert his own legal rights
and interests, and cannot rest his claim to relief on the legal
rights or interests of third parties.” Warth v. Seldin, 422 U.S.
490, 499 (1975). Indeed, California courts have themselves
recognized that PAGA’s peculiar feature makes it an
“exceptfion]” to the “traditional criteria” of gai tam actions.
Iskanian, 59 Cal, 4th at 382; see also Moorer v, Noble L.A.
Events, Inc., 32 Cal. App. Sth 736, 742 (2019) (rejecting
plaintiff's argument that, since PAGA is a type of qui tam
action, the entire 25% of the civil penalties not allocated to
the government should go to the aggrieved employee who
brings the PAGA suit), While California may be a “real
party in interest,” Iskanian, 59 Cal. 4th at 387, a PAGA suit
also implicates the interests of other third parties.

Second, a traditional gui fam action acts only as “a
partial assignment” of the Government’s claim. Vermont
A gency, 529 U.S. at 773 (emphasis added). The government
remains the rea! party in interest throughout the litigation
and “may take complete control of the case if it wishes.”
U.S. ex rel. Taxpayers Against Fraud v. Gen. Elec. Co., 41
F.3d 1032, 1041 (6th Cir. 1994), Under the FCA, for
instance, the federal government can intervene in a suit, can
settle over the objections of the relator, and must give its
consent before a relator can have the case dismissed. 31
U.S.C. §3730(b}H1(f). These “significant procedural
controls” ensure that the government maintains “substantial
authority over the action.” Stalley ex rel. U.S. v. Orlando .
Reg’! Healthcare Sys., Inc., 524 F.3d 1229, 1234 (11th Cir,
2008). So even if the government partially assigns a claim
to a relator, “it retains a significant role in the way the action
is conducted.” Methodist Healthcare, 517 F.3d at 918.
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 16 of 40

16 MAGADIA V. WAL-MART ASSOCIATES

 

In contrast, PAGA represents a. permanent, full
assignment of California’s interest to the aggrieved
employee. True enough, PAGA gives California the right of
first refusal ina PAGA action. An aggrieved employee can
only sue if California declines to investigate or penalize an
alleged violation; and California’s issuance of a citation
precludes any employees from bringing a PAGA action for
the same violation. Cal. Lab. Code §§ 2699(h),
2699.3(b)(2)(A)(i). But once California elects not to issue a
citation, the State has no authority under PAGA to intervene
in a case brought by an aggrieved employee. See /skanian,
59 Cal. 4th at 389-90 (acknowledging that PAGA
“authoriz[es] financially interested private citizens to
prosecute claims on the state’s behalf without governmental
supervision”). PAGA thus lacks the “procedural controls”
necessary to ensure that California-not the aggrieved
employee (the named party in PAGA  suits}—retains
“substantial authority” over the case. See Orlando Reg’l
Healthcare, 524 F.3d at 1234,

Consistent with a fulf assignment, an aggrieved
employee’s PAGA judgment precludes California from
citing the employer for the same violation. See Iskanian,
59 Cal. 4th at 381. In that way, PAGA prevents California
from intervening in a suit brought by the aggrieved
employee, yet still binds the State to whatever judgment

. results, A complete assignment to this degree—an anomaly
among modern qui fam statutes—undermines the notion that
the aggrieved employee is solely stepping into the shoes of
the State rather than also vindicating the interests of other
aggrieved employees.

3.

Our precedent also shows the lack of standing here. We
have ruled that an uninjured party has no Article III standing
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 17 of 40

MAGADIA V, WAL-MART ASSOCIATES 17

 

to sue under another California private attorney general
statute involving unfair business practices. See Lee v. Am.
Nat’l Ins. Co., 260 F.3d 997, 1002 (9th Cir. 2001) (citing
Cal. Bus. & Prof. Code § 17204). In Lee, we held that the
statute did not confer standing on a party who had not
“actually been injured by the defendant’s challenged
conduct,” even though the law permitted any person to sue
on behalf of California. Jd. at 1001-02; see also Hangarter
v. Provident Life & Accident Ins. Co., 373 F.3d 998, 1022
(9th Cir. 2004) (“Even if Cal. Bus. & Prof. Code § 17204
permits a plaintiff to pursue injunctive relief in California
state courts as a private attorney general even though he or
she currently suffers no individualized injury as a result of a
defendant’s conduct,” the plaintiff must show the requisite
injury to establish Article IIT standing.); Fiedler, 714 F.2d
at 79-80 (rejecting Article {II standing when uninjured
plaintiff claimed to be “suing as a private Attorney General
on behalf of citizens of Hawaii rather than as a private
citizen”).°

Several circuit courts have likewise concluded that
compatable statutes are not qui tam for purposes of Article
IIL, based on the same features we identify in PAGA. See,
e.g, Orlando Reg’l Healthcare, 324 F.3d at 1233-34
(holding that the Medicare Secondary Payer Act “differs

 

é Although we have acknowledged that PAGA is a “type” or “form”
of gui tant, we have never decided whether it confers Article II] standing
on uninjured employees. See, ¢.¢., Porter v. Nabors Drilling USA, LP.,
854 F.3d 1057, 1061 (9th Cir. 2017) (holding that PAGA is a “type of
qui tam” for purposes of an automatic stay in bankruptcy); Sakkab v.
Luxottica Retail N. Am., Inc., 803 F.3d 425, 439 (9th Cir. 2015) (holding
that the Federal Arbitration Act did not preempt PAGA because it is a
“form of gui fam” action); Baumann, 747 F.3d at 1124 (holding that
PAGA is not a class action but “a civil enforcement action filed on behalf
of and for the benefit of the state”).
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page.18 of 40

18 MAGADIA V. WAL«MART ASSOCIATES

 

materially” from a qui tam action partly because it “provides
to the government none of the procedural safeguards to
manage or direct an action” traditionally afforded);
Methodist Healthcare, 517 F.3d at 918 (same); United
Seniors Ass’n, Inc. v. Philip Morris USA, 500 F.3d 19, 24
(1st Cir. 2007) (same); Woods, 574 F.3d at 97--98 (same);
Brintley vy. Aeroquip Credit Union, 936 F.3d 489, 494-95
(6th Cir. 2019) (holding that a “private attorneys general”
suit is not necessarily “entitled to special solicitude in an
Article ITE standing analysis”).

ao

Altogether, PAGA’s features diverge from Vermont
Agency’s assignment theory of gui fam injury, and they
depart from the traditional criteria of gui tam statutes. Asa
result, we hold that Magadia lacks standing to bring a PAGA
claim for Walmart’s meal-break violations since he himself
did not suffer injury.? We remand Magadia’s meal-break
claim to the district court with instructions to return it to state
court. See Lee, 260 F.3d at 1008.

B.

Next, we consider whether Magadia has standing to
bring his two wage-statement claims under Labor Code
§ 226(a). That provision requires employers to accurately
furnish certain itemized information on its employees’ wage
statements. Cal. Lab. Code § 226(a). Walmart disputes that
a violation of § 226(a) creates a cognizable Article IIT injury
here. We hold that it does.

 

7 Because Magadia doesn’t having standing to bring a PAGA action
on behalf of employees who personally suffered a meal-break injury, we
do not decide whether Walmart violated § 226.7(c).
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 19 of 40

MAGADIA V. WAL-MART ASSOCIATES 19

 

The hallmark of an Article HI injury is that it is concrete
and particularized. Although we often think of “tangible”
injuries as the basis of this jurisdictional requirement, the
Supreme Court has confirmed that “intangible injuries can
nevertheless be concrete.” Spokeo, 136 S. Ct. at 1549. The
omission of statutorily required information can constitute a
distinct, concrete injury.2 At the same time, not “every
minor inaccuracy reported in violation of [a statute] will
‘cause real harm or present any material risk of real harm.’”
Robins v. Spokeo, Inc., 867 F.3d 1108, 1116 (9th Cir, 2017)
(“Spokeo IP’) (quoting Spokeo, 136 S. Ct. at 1550)
(simplified).

To determine whether the violation of a statute
constitutes a concrete harm, we engage in a two-part inquiry.
We first consider “whether the statutory provisions at issue
were established to protect... . concrete interests (as opposed
to purely procedural rights).” /d. at 1113. If so, we then
assess “whether the specific procedural violations alleged in
this case actually harm, or present a material risk of harm to,
such interests.” Jd.

First, we believe § 226(a) protects employees’ concrete
interest in receiving accurate information about their wages
in their pay statements. An employer violates the statute if
it “fails to provide accurate and complete information”

 

8 See FEC y. Akins, 524 U.S. 11,21 (1998) CTA] plaintiff suffers an
‘injury in fact’ when the plaintiff fails to obtain information which must
be publicly disclosed pursuant to a statute.”); Envt’l Def. Fund v. EPA,
922 F.3d 446, 452 (D.C. Cir. 2019) (“The law is settled that a denial of
access to information qualifies as an injury in fact” when disclosure of
that information is required by statute.); Hajro v. U.S. Citizenship &
immigr. Servs. 811 F.3d 1086, 1102-05 (Oth Cir. 2016) (holding that
informational injuries under FOIA satisfy Article III's “injury-in-fact”
requirement).
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 20 of 40

20 MAGADIA V. WAL-MART ASSOCIATES

 

required by § 226(a), and if “the employee cannot promptly
and easily determine [that information] from the wage
statement alone.” Cal. Lab. Code § 226(e)(2)(B). Section
226(a)’s procedural guarantees therefore protect an
employee’s non-abstract interest in being “adequately
informed of [the] compensation received” during the pay
period, Soto v. Motel 6 Operating, L.P., 4 Cal. App. 5th 385,
392 (2016) (simplified). As a result, Walmart’s failure to
disclose statutorily required information on Magadia’s wage
documents, if true, violates a “concrete interest.” Spokeo HH,
67 F.3d at 1113 (simplified).

Second, Magadia sufficiently alleges that Walmart’s
§ 226(a) violations—-depriving him of accurate itemized
wage statements——presented a “material risk of harm” to his
“interest” in the statutorily guaranteed information. See
Spokeo If, 867 F.3d at 1113. Even when a statute “has
accorded procedural rights to protect a concrete interest, a
plaintiff may fail to demonstrate concrete injury where
violation of the procedure at issue presents no material risk
of harm to that underlying interest.” Strubel v. Comenity
Bank, 842 F.3d 181, 190 (2d Cir. 2016). That is because a
“procedural violation of an informational entitlement does
not by itself suffice to keep a claim in federal court.”
Brintley, 936 F.3d at 493. The plaintiff must further “allege
at least that the information had some relevance to her.” Id.

_ While Walmart claims that Magadia was not harmed
because it did not underpay him, the lack of the required
information runs the risk of leaving him and other employees
unable to determine whether that is true. As Walmart’s own
witnesses confirmed, without the mandated information,
employees could not tell from their wage statements how the
company calculated their wages or which dates the paystub
covered—precisely the sort of “real harm[]” that § 226(a) is
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 21 of 40

MAGADIA V. WAL-MART ASSOCIATES 21

 

“designed to prevent.” See Spokeo I, 867 F.3d at 1115; Cal.
Lab. Code § 226(e)(2)(B). Even if Walmart pays its
employees every penny owed, those employees suffer a real
risk of harm if they cannot access the information required
by § 226(a). See Torres v. Mercer Canyons Inc., 835 F.3d
1125, 1135 (9th Cir. 2016) (“[I]nformational injury need not
result in direct pecuniary loss.”).?

We therefore hold that Magadia has standing to bring his
two claims under Labor Code § 226(a). For the same reason,
we also conclude that other class members who can establish
§ 226(a) injuries have standing to collect damages. See
Ramirez v. TransUnion LLC, 951 F.3d 1008, 1017 (th Cir.
2020) (holding that all class members “must satisfy the
requirements of Article ITI standing at the final stage of a
money damages suit when class members are to be awarded
individual monetary damages”).

IIL.

We turn, finally, to the merits of Magadia’s two claims
under California’s wage statement statute. Cal, Lab. Code
§ 226(a). To recover damages under the law, Magadia must
prove that he “suffer[ed] injury as a result of a knowing and
intentional failure by an employer to comply with the

 

* Walmart alternatively argues that California, unlike Congress,
cannot confer Article III standing based on a procedural violation.
Again, we disagree. A legislature “has the power to create new interests,
the invasion of which may confer standing” so long as “the requirements
of Art. IIE [are] met.” Diamond vy. Charles, 476 U.S. 54, 66 n.17 (1986).
Walmart seeks to distinguish between injuries born of state law and those
born of federal law. But we have held that “state law can create interests
that support standing in federal courts.” Jn re Facebook, inc. Internet
Tracking Litig., 956 F.3d 589, 599 (9th Cir. 2020) (quoting Cantrell v.
City of Long Beach, 241 F.3d 674, 684 (9th Cir. 2001)).
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 22 of 40

22 MAGADIA V. WAL-MART ASSOCIATES

 

statute.” Price v. Starbucks Corp., 192 Cal. App. 4th 1136,
1142 (2011) (citing Cal. Lab. Code § 226(a), (e)). The
district court determined that Magadia proved that Walmart
violated the statute. We disagree.

A,

First, we conclude that the wage statement law did not
require Walmart to list the “rate” of the MyShare overtime
adjustment on employees’ wage statements. The law
requires an itemized statement with “all applicable hourly
rates in effect during the pay period and the corresponding
number of hours worked at each hourly rate by the
employee.” Cal. Lab. Code § 226(a)(9). The district court
held that the wage statements didn’t comply with the law
because they didn’t include the “hourly rates” and “hours
worked” associated with the MyShare overtime adjustment. .
This was error.

Walmart did not violate the wage statement law because
there was no “hourly rate[] in effect during the pay period”
for the MyShare overtime adjustment. Walmart paid its
employees every two weeks and provided a paystub at the
end of each semimonthly pay period. At the end of a quarter
(encompassing six pay periods}, Walmart awarded a
MyShare bonus to its employees based on performance,
sales, profits, and store standards from the entire quarter.
California law considers that bonus part of the employees’
base rate of pay, which in turn requires Walmart to make an
after-the-fact adjustment to overtime pay. See Cal. Lab.
Code §510 (requiring employers to pay 1.5 times the
“regular rate of pay” for overtime). To do so, Walmart must
retroactively calculate the difference between the
employees’ overtime pay rate over the quarter and the
employees’ overtime rate as if the MyShare bonus had been
paid as part of the base rate of pay. After calculating the
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 23 of 40
, . . . )

MAGADIA ¥. WAL-MART ASSOCIATES 23

 

required overtime pay adjustment, Walmart reported both
the MyShare bonus and the adjusted overtime pay as lump —
sums on the wage statements at the end of each quarter.

Under these facts, the MyShare overtime adjustment is
no ordinary overtime pay with a corresponding hourly rate.
It is a non-discretionary, after-the-fact adjustment to
compensation based on the overtime hours worked and the
average of overtime rates!’ over a quarter (or six pay.
periods). As a recent California court recognized with a
similar bonus scheme, the supposed “hourly rate” for the
adjusted overtime pay “is a fictional hourly rate calculated
after the pay period closes in order to comply with the Labor
Code section on overtime’—“[i]t appears as part of the
calculation for an overtime bonus and then disappears,
perhaps never to be seen again.” Morales v. Bridgestone
Retail Operations, LLC, No. G057043, 2020 WL 1164120,
at *1 (Cal. Ct. App. Mar. 11, 2020) (unpublished); see also
Canales y. Wells Fargo Bank, N.A., 23 Cal. App. 5th 1262
(2018) (unpublished)! (Because “[t]he OverTimePay
Override was an adjustment to the overtime payment due to
an employee, based on bonuses earned by the employee for
work performed during prior pay period ... there were no

 

19 Since an employee’s overtime pay rate may fluctuate throughout
a quarter, Walmart needed to consider the average overtime rate in
calculating the overtime adjustment. That Walmart must base the
overtime adjustment on an average of overtime rates from the quarter is
more evidence that the adjustment is not an “hourly rate[] in effect during
the pay period.”

1 Available at:_~—_—sAttps://caselaw.findlaw.com/ca-court-of-
appeal/1896937 html.
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 24 of 40
. fa ;

24 MAGADIA V. WAL-MART ASSOCIATES

 

applicable hourly rates in effect during the pay period which
defendant was required to include in the wage statement.”).?

As a result, we do not consider the caiculation to be an
“hourly rate in effect during the pay period.” Cal, Lab. Code
§ 226(a)(9). The term “in effect” is defined as “[t]he state or
fact of being operative or in force.”!> And the word “during”
means “[t}hroughout the whole continuance of,” or “in the
time of.” So to be “in effect during the pay period,” the
hourly rate must have been “operative” or “in force”
“throughout the whole continuance of” or “in the time of”
the pay period in the wage statement. It does not apply to an
artificial, after-the-fact rate calculated based on overtime
hours and rates from preceding pay periods that did not even
exist during the time of the pay period covered by the wage
statement. See Morales, 2020 WL 1164120, at *5 (“The
hourly rate for the overtime premium is not in effect during
the pay period.”); Canales, 23 Cal. App. 5th 1262 (same).

This reading is confirmed by § 226(a)(9)’s second
requirement: that the employer must list the “corresponding
number of hours worked at each hourly rate.” During the
last two-week pay period of the quarter, but before Walmart
generates the MyShare bonus, an employee works under his
or her ordinary overtime hourly rate, which must be reported

 

2 Although these decisions are unpublished with no precedential
value, we may still consider them to interpret California law. See Emps.
Ins. of Wausau v. Granite State Ins. Co., 330 F.3d 1214, 1220 n.8 (9th
Cir, 2003).

3 In fffect, Oxford English Dictionary Online,
tinyurl.com/4f6t8 ppt.

M During, Oxford English Dictionary Online,
tinyuri.com/twémvi3s.
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 25 of 40

MAGADIA V. WAL-MART ASSOCIATES 25

 

in the employee’s paystub. At the end of the quarter, if the
employee receives a MyShare bonus and its required
overtime adjustment, then Walmart must also calculate the
overtime adjustment rate. But at no time during the
preceding two-week pay period did the employee work
under that overtime rate because it’s calculated after the
close of the pay period based on the preceding six pay
periods of work. For example, Magadia’s overtime
adjustment “rate” was apparently about $.20 per hour. Yet
there was no pay period in which Magadia ever worked
overtime at an hourly rate of $.20, As this illustrates,
Magadia’s reading of the statute would lead to the
anomalous result of having a wage statement listing an
“hourly rate” but with zero “number of hours worked” at that
rate.

Insum, because Walmart must retroactively calculate the
MyShare overtime adjustment based on work from six prior
periods, we do not consider it an hourly rate “in effect”
during the pay period for purposes of § 226(a)(9). Walmart
complied with the wage statement law here.

B.

Next, we hold that Walmart’s Statements of Final Pay do
not violate the wage statement statute. The law requires
employers to furnish employees “semimonthly or at the time
of each payment of wages” with “an accurate itemized
statement in writing showing ... the inclusive dates of the
period for which the employee is paid.” Cal. Lab. Code
§ 226(a)(6) (emphasis added). Section 226(a)(6)’s use of the
disjunctive affords employers the option of furnishing the
pay statement either semimonthly or at the time of each
wage payment. Employers are thus authorized to issue a pay
statement at cither time of their choosing. See Canales,
23 Cal. App. 5th at 1271-72 (published) (“The plain
Case 9:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 26 of 40

26 MAGADIA ¥. WAL-MART ASSOCIATES

 

meaning of the statute indicates the Legislature specifically
intended a choice for employers as to when to furnish the
wage statement.”). So long as “an employer furnishes an
employee’s wage statement before or by the semimonthly
deadline, the employer is in compliance” with § 226(a)(6).
Id. at 1271, Walmart complied with this provision.

Magadia insists that Walmart violated the law by not
including the “dates of the period for which the employee is
paid” on his Statement of Final Pay, which he received along
with his final paycheck when he was terminated in the
middle ofa pay period. But Walmart furnished the required
pay-period dates to Magadia and other terminated
employees in their final wage statements at the end of the
next semimonthly pay period. By the plain meaning of the
statute, Walmart had the option of furnishing the required
wage statement in this way and thus Walmart complied with
the law.!§

IV.

For these reasons, we VACATE the district court’s
judgment and award of damages on the Labor Code § 226.7
claim and REMAND with instructions to further remand it
to state court. We also REVERSE the judgment and award
of damages on the Labor Code § 226(a) claims and
REMAND with instructions to enter judgment for Walmart.

 

15 Since we conclude that Walmart didn’t violate § 226(a), we do
not decide whether Magadia satisfied the other elements of his claim.
We likewise do not decide whether the district court awarded excessive
penalties under PAGA.
Case 9:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 27 of 40

Cases & Codes (hitps://caselaw.findlaw.com/} Practice Management (https://practice.findlaw.c Search FindLaw

—
=
—

 

 

 

FINDLAW {HTTPS/LPFINDLAW.COM/) / CASELAW (HTTPS://CASELAW.FINDLAW.COM/) /
CALIFORNIA (HTTPS://CASELAW.FINDLAW.COM/COURTS/CALIFORMIA) /
CA CT, APP. (HTFPS://CASELAW.FINDLAW.COM/COURE/GA-COURFOFAPPEAL) / CANALES ¥. WELLS FARGO BANK

 

 

 

CANALES v. WELLS FARGO BANK

Print Font size: : A A Reset ;

 

Fabio CANALES et al., Plaintiffs and Appellants, v. WELLS FARGO BANK, N.A.,
Defendant and Respondent.

B276127
Decided: May 30, 2018

Law Offices of Sherry Jung and Larry W. Lee, Los Angeles; Hyun Legal, Dennis S. Hyun, Los
Angeles for Plaintiffs and Appellants. Kading Briggs, Glenn L. Briggs, Theresa A. Kading, cuene
and Nisha Verma, for Defendant and Respondent.

|. INTRODUCTION | ; at ey 1

Plaintiffs Fabio Canales and Andy Cortes, AK ages fags Mens an
from a summary judgment. Plaintiffs eeu gurrat ah eee employees of
defendant Wells Fargo Bank, Noa aintif ven at their wage statements failed to include
information required under Labdxiidde * Oe 226, subdivision (a)(9). Specifically, plaintiffs
argued that a line on the wage statement, “OverTimePay-Override,’ should, but did not, include
hourly rates and hours worked. Plaintiffs also alleged defendant violated section 226 by failing to
provide a wage statement concurrently with the terminated employees’ final wages paid in-store.
Plaintiffs moved for summary adjudication on the section 226 cause of action.

Defendant in its summary judgment motion argued that OverTimePay-Override reflected
additional overtime pay that was owed for work performed on a previous pay period, but could
not be calculated because it was based on a nondiscretionary bonus not yet earned. Under
subdivision (a)(9), defendant contended OverTimePay-Override did not have corresponding
hourly rates or hours worked for the current pay period. As to plaintiffs’ second theory, defendant
asserted it complied with the statute by furnishing the wage statement by mail. The trial court
found in favor of defendant and against plaintiffs.

Plaintiffs contend the trial court erred by denying their summary adjudication motion and by
granting defendant's motion. We affirm.

i, BACKGROUND
A. Factual Background 2

Plaintiffs are current or former non-exempt California employees of defendant. Defendant would
in some instances issue a paycheck and wage statement that contained nondiscretionary
incentive compensation 2 (the bonus) to employees who worked during the period covered by the
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 28 of 40
incentive compensalish® Phekd Honus peribdswouldbbrtienthiy, KGdRalt); GV aHALAIY: PoP

employees who worked overtime during those bonus periods, the wage statements contained a

line item called “OverTimePay-Override,” formerly calfed “OT-Flat.” OverTimePay-Override listed

incremental additional overtime paid to the employee for overtime hours worked during the

bonus perlod under the “Earnings” column.4 For the OverTimePay-Override line on the wage

statements, no hourly rates or hours worked was identified.

In certain situations, defendant issued final wages to employees at the time of their termination
through “in-store payments” made by cashier's check. Defendant's payroll department would
then create the wage statement either the same day or the next day and mail it to the terminated
employee by United States mail.2 During their employment, employees had online access to their
itemized wage statements. Employees lost such online access the day after termination,

B. First Amended Complaint

Plaintiffs filed their first amended complaint, the operative pleading, on June 20, 2013. Plaintiffs
sued on behalf of themselves and a class composed of (1) current or former non-exempt
California employees of defendant who received OverTimePay-Override from March 13, 2012 to
present and (2) all former California employees of defendant who were terminated from March
13, 2012 to present and were paid their final wages through the “in-store payment” procedure. in
their first cause of action, plaintiffs alleged defendant viclated section 226 £ by failing to identify
the hourly rates and the hours worked that corresponded to OverTimePay-Override. Plaintiffs
also alleged defendant violated section 226 by failing to provide terminated employees with
wage statements immediately upon termination. Plaintiffs alleged a second cause of action?
pursuant to the Private Attorneys Generali Act (§ 2698 et seq.) (PAGA) fervigisuater ectio 2
2262 WN ae Be

ta: wey

eve: ot
a ial eS

oe A ae
On December 15, 2015, plainti ove fop-$h aviary adjudication.’ Much like the allegations in
their amended complaint, plaintiffi§argued that defendant violated section 226, subdivision (a)
(9) by failing to specify the hourly rates and number of hours worked for the OverTimePay-
Override adjustment on the itemized wage statements. Plaintiffs also argued defendant violated
section 226 by failing to provide to terminated employees an itemized wage statement
concurrently with their final wages that were paid in-store by cashier's check.

C. Summary Adjudication/Judgment Motiens2:
otiags

Defendant filed its own summary judgment motion on December 15, 2015. Defendant asserted it
did not violate section 226, subdivision (a)(9) because OverTimePay-Override represented an
increase in overtime pay, based on a periodic bonus, for overtime hours worked in previous pay
periods. Defendant argued there were no “applicable hourly rates in effect during the pay period”
that corresponded to OverTimePay-Override and thus defendant did not have to provide such
information on the wage statement. As to plaintiffs' second theory, defendant contended it
furnished the itemized statement as required under section 226 by mailing it to the terminated
employee's fast known address elther the same day or the next day, Finally, defendant argued
plaintiffs’ PAGA cause of action failed because it was wholly derivative of a violation based on
section 226 and because plaintiffs failed to exhaust administrative remedies. Plaintiffs do net
dispute their PAGA cause of action is derivative of the section 226 claims.

On May 26, 2016, the trial court issued its order granting defendant's motion and denying that of
plaintiffs. As to defendant's first argument, the trial court agreed that section 226, subdivision (a)
(9) did not apply to OverTimePay-Override because there was no applicable hourly rate for the
Case 5:17-cv-00062-LHK D t 225 Filed 05/2
pay period reflected MAREwage 11S Ae RGR ANRSnl ld sdBhd LAB AchAI ER oe } Page 29 of 40

found that defendant complied with the “furnish” requirement under section 226 by mailing the
wage statement.

(Hl. DISCUSSION
A. Standard of Review

“IFlrom commencement to conclusion, the party moving for summary Judgment bears the
burden of persuasion that there is no triabie issue of material fact and that he Is entitled to
judgment as a matter of law. That is because of the general principle that a party who seeks a
court's action in his favor bears the burden of persuasion thereon. [Citation.] There is a triable
issue of material fact if, and only if, the evidence would allow a reasonable trier of fact to find the
underlying fact in favor of the party opposing the motion in accordance with the applicable
standard of proof. . [4] [T]he party moving for summary judgment bears an initial burden of
production to make a prima facie showing of the nonexistence of any triable issue of material
fact; if he carries his burden of production, he causes a shift, and the opposing party is then
subjected to a burden of production of his own to make a prima facie showing of the existence
of a triable issue of material fact. . A prima facie showing is one that is sufficient to support the
position of the party in question. [Fns. omitted.]” (Aguilar v. Atlantic Richfield Co. (2001) 25
Cal.4th 826, 850-851, 107 Cal.Rptr.2d 841, 24 P3d 493.)

We review an order granting summary judgment de novo, (Coral Construction, Inc. v. City and
County of San Francisco (2010) 50 Cal.4th 315, 336, 113 Cal. Rptr.3d 279, 235 P.3d 947.) ThesgabS
court's stated reasons for granting summary judgment are not binding because was 8 924
ruling not its rationale. (fbid.) In addition, a summary judgment m iosyidl éd to the sues
framed by the pleadings. (Turner v. Anheuser-Busch, Ing, 44994) algae 32

Cal.Rptr.2d 223, 876 P:2d 1022.) These are tigigi summary judgment must

; : iestes a
| syeraeoay a Cal.4th 1244, 1250, 91

 

address. (Conroy v. Regents of uieotsit) of
Cal.Rptr.3d 532, 203 P3d 27.6 4Q-

This appeal solely involves statutory interpretation. “The proper interpretation of a statute, and
its application to undisputed facts, presents a question of law that is . subject to de novo review.”
(Morgan v. United Retail Inc. (2010) 186 Cal.App.4th 1136, 1142, 113 Cal. Rptr.3d 10 (Morgan).)
“‘As in any case involving statutory interpretation, our fundamental task here is to determine the
Legislature's intent so as to effectuate the law's purpose: [Citation.] The well-established rules
for performing this task require us to begin by examining the statutory language, giving it a plain
and commonsense meaning. [Citation.] We do not, however, consider the statutory language in
isolation; rather, we look to the statute’s entire substance in order to determine its scope and
purposes. [Citation.] That is, we construe the words in question in context, keeping in mind the
statute's nature and obvious purposes. [Citation.] We must harmonize the statute's various parts
by considering it in the context of the statutory framework as a whole, [Citation.] If the statutory
language is unambiguous, then its plain meaning controls. If, however, the language supports
more than one reasonable construction, then we may look to extrinsic aids, including the
ostensible objects to be achieved and the legislative history.” (Los Angeles County Metropolitan
Transportation Authority v. Alameda Produce Market, LLC (2011) 52 Cal.4th 1100, 1106-1107,
133 Cal.Rptr.3d 738, 264 P.3d 579; Morgan, supra, 186 Cal.App.4th at pp. 1142-1143, 113
Cal.Rptr.3d 10.3

B.-C,***
Case 5:17-cv-00062-LHK _ Document 225, Filed. 05/28/21 P )
We first discuss the Talans-of Honaigerdtidnary woAses and Niche paSibed 5 abeohelnay, age 30 of 40
under the Labor Code. Pursuant to section 510, subdivision (a), an employer must pay one and a
haif times an employee's “regular rate of pay” if he or she works more than 40 hours per week or
more than 8 hours per day. Nondiscretionary bonuses are considered part of the “regular rate of
pay.” (Marin-v. Costco Wholesale Corp. (2008) 169 Cal.App.4th 804, 807, 87 Cal.Rptr.3d 161
(Marin); see 29 CER. § 778.209 (2012) [federal method of explaining regular rate of pay

caiculation for bonuses].)

in order to calculate overtime pay for an employee paid at an hourly rate, an employer must
allocate the bonus over the period in which it was earned. (Marin, supra, 169 Cal.App.4th at p.
807, 87 Cal.Rptr.3d 161; Chin et al, Cal. Practice Guide: Employment Litigation (The Rutter Group
2017} 4 11:906 ["A bonus or prize paid in cash is allocated over the period during which it was
earned to determine the increase in the average hourly rate for each week of the period’}.) To
explain this using an example, take a hypothetical employee wage statement for the period of
January 7 to January 20, 2018.2 This hypothetical wage statement would include an hourly
regular rate, the number of regular hours worked during the pay period of January 7 to January
20, the hourly overtime rate, and the number of overtime hours worked during the pay period of
January 7 to January 20. The hypothetical employee earned a $360 monthly bonus for work
performed during the previous month of December, from December 1 to December 31, 2017.
This bonus would be reflected on the January 7 to January 20, 2018 wage statement! To
calculate the OverTimePay-Override line, the hours worked in December 2017 would be used
because that is the time period in which the bonus was earned. In this hypothetical, the
employee had worked 160 regular hours and 20 overtime hours in December 2017, for ato 2
180 hours. First, divide $360 by 180, which results in $2. This number represenis fasts ia.9 A
the regular hourly rate. Multiply $2 by 0.5 and the result, $1, represen: iis Tease fot ,
overtime hourly rate. Then, take $1 and multiply it by pie erbn sey uring
December 2017, and the result, $20, is the oghtnie Bay adjystriaa cAwhich would be identified as
the OverTimePay-Override line eilate age s mehtirhits allocation, at least for production or
nlecework bonuses, is calculates J pausthette method described above in footnote 4.

C. Section 226, Subdivision (a)(9) Does Not Require Hourly Rate and Hours Worked to be
Identified For OverTimePay-Override

The Court of Appeal in Morgan discussed the purpose of section 226, subdivision (a)(9): “The
2000 amendment [which added subdivision (a)(9)] . expanded the scope of information to be
included by employers in the itemized wage statements furnished to employees. Following the
amendment, an employer that previously listed the total hours worked by an employee in a single
category [as required under subdivision (a){2)} was now required to list both the total regular
hours worked and the total overtime hours worked, along with the corresponding hourly rates. it
appears that by adding this more specific requirement, the statute made it easier for employees
to determine whether they were being paid for all hours worked at the appropriate rates of pay.”
(Morgan, supra, 186 Cal.App.4th at p. 1148, 113 Cal.Rptr.3d 10.)

Subdivision (a)(6) requires that the wage statement show “the inclusive dates of the period for
which the employee is paid.” Applying the standards of statutory construction, in the context of
section 226 as a whole, the “pay period" discussed in subdivision (a)(9), which requires that the
wage statement include “all applicable hourly rates in effect during the pay period,” refers to the
period described in subdivision (a)(6). In our hypothetical wage statement above, we interpret
the pay period to refer to the two-week period covered by the wage statement, January 7 to
January 20, 2018.
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 31of40 1 940)
Defendant argues it WASRGt YURURS PROGR Oe Wake sled meRTouteREe OY buted, §

worked related to OverTimePay-Override. Defendant has met its initial burden of production,
(Code Civ. Proc., § 437c, subd. (p)(2).) Based on the above statutory construction and the
method by which OverTimePay-Override was calculated, there were no “applicable hourly rates in
effect during the pay period” that corresponded to OverTimePay-Override. Accordingly, there was
also no "corresponding number of hours worked at each hourly rate by the employee” for the pay
period that applied to OverTimePay-Override. As discussed above, OverTimePay-Override
represented additional wages that were earned as overtime pay based on nondiscretionary
bonuses being spread over the hours worked during the bonus period. Moreover, based on how
OverTimePay-Override was calculated, the overtime hours were worked in previous pay periods
for which employees had already received their standard overtime pay. The itemized wage
statement issued by an employer need only provide the applicable hourly rates and the
corresponding number of hours worked “in effect during the pay period.” in other words, the
employer need only identify on the wage statement the hourly rate in effect during the pay period
for which the employee was currently being paid, and the corresponding hours worked.

Plaintiffs argue to the contrary, but have failed to meet their burden, (Code Civ. Proc.,§ 437c,

subd. (p)(2).) “[Slection 226, subdivision (a) is highly detailed, containing nine separate

categories that must be included on wage statements . When a statute omits a particular

category from a more generalized list, a court can reasonably infer a legislative intent not to

include that category within the statute's mandate.” (Soto v. Motel 6 Operating, L.P. (2016) 4
Cal.App.5th 385, 391, 208 Cal.Rptr.3d 618.) The purpose of spreading the bonus over the hours
worked during the bonus period is to calculate the “regular rate of pay” for overtime under We?
section 510. Defendant's wage statements included the regular rate of pay, th ane ite B24
pay, and the hours worked at each rate. Each of these was “in eff eae efpe",
January 7 to January 20 in our example. The OverTim eRay Over ew aaron to the
overtime payment due to an employee, bepaybeGbfiuses ¢ cate employee for work
performed during prior pay perio : obtdin tebe @ no applicable hourly rates in effect —
during the pay period which defen Addie uired to include in the wage statement.

 

Plaintiffs contend a federal district court case, Ontiveros v. Safelite Fulfillment, Inc. (C.D.Cal.
2017) 231 F.Supp.3d 531 (Ontiveros) is directly on-point and supports their position. In Ontiveros,
the district court found that the employer's wage statements were deficient for failing to report
overtime wages associated with an installation bonus. (Id. at pp. 540-541.) The district court
reasoned: “It is undisputed that Plaintiff earned additional overtime wages if he worked overtime
during the same period that an installation bonus was earned, as this bonus would lead to an
increase in his regular rate under 29 C.F.R. § 778.109. It is also undisputed that when Plaintiff
earned installation bonuses, his wage statements reflected both the underlying bonus earned
and the additional overtime wages owed as a single line item. . Finally, it is undisputed that the
wage statement does not have information from which Plaintiff could calculate the additional
overtime owed as a result of participation in the installation bonus program, . The Court
concludes that the ‘regular rate’ is an ‘applicable hourly rate.’ As such, the law requires that the
regular rate appear on the face of the wage statement or else be ascertainable from the
information included therein. Because it was not possible to promptly and easily determine the
regular rate from the wage statements when an employee was enrolled in the installation bonus
program, the statements were deficient. (Fn. omitted.]” (Ibid.)

Ontiveros is distinguishable. Ontiveros involved a piece-rate compensation, paid weekly. (231
F.Supp.3d at p. 535.) Additionally, the bonus earned and additional overtime wages were
reflected on the wage statement on one line, rather than being separated. (Id, at p. 540.) Finally,
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 32 of 40
the bonus was baseWAPRork pelted Grin @thOwaly pea od felled th ager Yiatemient.

(See id. at p. 534.)

Plaintiffs also cite a May 17, 2002 opinion letter from the Division of Labor Standards
Enforcement (DLSE). That letter concerned a unique situation in which an employer continually
listed 86.67 hours as the hours worked by its employees during each pay period, regardless of
whether it was true. The DLSE was concerned with an employer's failure to list all hours worked
during the pay period, including overtime. To the extent the DLSE determined an employer must
comply with section 226 when making additional overtime payments for work performed in prior
pay periods, we conclude the DLSE opinion letter is not applicable. Accordingly, we find
defendant should prevail as a matter of law on this theory.

D. No Violation for not Providing an Itemized Statement at Time of Termination

Defendant argues it is in compliance with section 226, subdivision (a) because it “furnished” the
wage statement to the discharged employee by United States mail. As noted, section 226,
subdivision (a) provided, “[elvery employer shall, semimonithly or at the time of each payment of
wages, furnish each of his or her employees, either as a detachable part of the check, draft, or
voucher paying the employee's wages, or separately when wages are paid by personal check or
cash, an accurate itemized statement in writing :" It is undisputed defendant provided some
discharged employees with their last wages in-store by cashier's check, in compliance with the
Labor Code, (See §§ 201, subd. (a) ['[ilf an employer discharges an employee, the wages earned
and unpaid at the time of discharge are due and payable immediately’}, 208 ["[elvery lant

who Is discharged shall be paid at the place of discharge’].) “Furnish” means to oat tLe

what is needed,” or to “supply” or “give.” (Merriam-Webster's Collegiate nnealet ee 2
bands oo

474, cal. 1.) Section 226 provides that an employer must ay
a ahvamb a eo So ely when

gapek BANS Nah Scion, section 226

er is to furnish the itemized statement to

   

detachable part of the check, draft, or voucher pa
the wages are paid by personal checkso exes et
describes no other specific meas byw “tig 1 arin

an employee, Thus, mailing the wage stat ment is a viable means to “furnish.” Defendant could
also furnish the wage statement separately because paying discharged employees by cashier's
check was the equivalent of paying them by cash. However, the Legislature also provided for

when an employer was to furnish the wage statement to the employee: “semimonthly or at the

time of each payment of wages.”

We first find that for purposes of the Labor Code, “at the time of each payment of wages” for
discharged employees means “immediately.” As noted, a discharged employee's unpaid earned
wages are due and payable “immediately.” (§ 201, subd. (a).) When construing section 226 in
relation to the Labor Code, the most logical construction of “at the time of each payment of
wages” in section 226 for discharged employees is whenever the discharged employee receives
his or her unpaid earned wages, which is “immediately.” Because defendant in some instances
did not provide wage statements immediately to discharged employees, but rather mailed the
statement to the employee's last known address the same day or the next day, defendant did not
furnish the wage statement to these discharged employees “at the time of each payment of
wages.”

However, by the plain meaning of the statute, defendant also had the option of furnishing the
wage statement semimonthly. (§ 226, subd. {a).) Additionally, nothing in section 226 suggests
that an employer cannot furnish the wage statement prior to the semimonthly date. For example,
suppose an employer furnishes wage statements on the first and the fifteenth of each month.
The employer discharges an employee on the second of the month. Per the statute's plain
language, if an employer pays the final wages by personal check or cash, it has the option of
Case 5:17-cv-00062-LHK D 225, Filed 05/28/ f
furnishing te ison GSE ASIEN EAMG and SRRCTRGANNIMENIO Seed

to conclude an employer violates section 226 by furnishing a wage statement before the
semimonthly date has been reached, If the employer furnishes the wage statement to the
discharged employee on the fifth of the month, the employer has complied with the requirement
that it furnish the wage statement to the employee "semimonthly” because the employee would
have ostensibly been furnished with the wage statement by the semimonthiy date.

For purposes of section 226, if an employer furnishes an employee's wage statement before or

by the semimonthly deadline, the employer is in compliance. Thus, we interpret “semimonthly or
at the time of each payment of wages” as representing the outermost deadlines by which an

employer is required to furnish the wage statement, Since defendant mailed the wage statement

to certain discharged employees paid in-store by the same day as or the next day after

termination, defendant was in compliance with section 226 because the employee was

“furnished” with the wage statement semimonthly. Defendant has met its initial burden of

production. (Code Civ. Proc., § 437c, subd. (p)(2).)

Plaintiffs contend the wage statement must be furnished immediately for a discharged

employee. Plaintiffs cite the DLSE Policies and Interpretations Manual (DLSE Manual), section
14.1.1, which provides, “[a] California employer must furnish a statement showing the following
information to each employee at the time of payment of wages (or at least semimonthly,

whichever occurs first),” and section 14.1.2, which provides, “[s]ection 226 . sets out the

employer's responsibilities in connection with the wage statement which must accompany the
check or cash payment to the employee. aa aie®

Plaintiffs have riot met their burden. (Code Civ. Proc., § 437c, subd. gy aed Braye
in the record that the DLSE adopted this Interpretation in siete e
Procedure Act (Gov. Code, § 11340 et seq.). Thus uae re one
regulation, (Tidewater Marine Wester, ey Ine, wh hae al. 4th 557, 576-577, 59
Cal.Rptr.2d 186, 927 P.2d 296. yateSur Su envi i evhen an agency like the DLSE sets

forth an interpretive policy ina velgcpad Send regulation, the deference that the agency's
interpretation would normally enjoy is absent, but in its place the agency has its power to

persuade.” (Alvarado, supra, 4 Cal.5th 542, 559, 229 Cal.Rptr.3d 347, 411 P.3d 528.)

The DLSE's interpretation is not persuasive. The term “whichever occurs first” is not in section
226, The plain meaning of the statute indicates the Legislature specifically intended a choice for
employers as to when to furnish the wage statement. There is also no requirement in section 226
that the wage statement “must accompany” the personal check or cash payment to the
employee. As noted, the wage statement must be a detachable part of the check, draft, or
voucher, unless payment is by personal check or cash; in such instance the wage statement may
be furnished separately. (§ 226, subd. (a).) Accordingly, we decline to follow the DLSE's
interpretation.

Plaintiffs cite several cases that purportedly determined that section 226, subdivision (a)
requires employers to furnish a wage statement to each employee “at the time wages are paid.”
(See Zavala v. Scott Brothers Dairy, Inc. (2006) 143 Cal.App.4th 585, 591, 49 Cal. Rptr.3d 503
(Zavala); Reinhardt v. Gemini Motor Transport (E.D.Cal. 2012) 879 F.Supp.2d 1138, 1141
(Reinhardt); In re Bimbo Bakeries USA FLSA Actions (N.D.Cal. Oct. 24, 2008, No, C 05-00829 JW)
2008 WL 10850153, at *7, 2008 U.S. Dist. Lexis 125068 (Bimbo Bakeries).) Such statements
were dicta as the cases concerned issues unrelated to the one here. (Zavala, supra, 143
Cal.App.4th at pp. 592-593, 49 Cal_Rptr.3d 503 [whether collective bargaining agreement required
arbitration of Labor Code claims]; Reinhardt, supra, 879 F.Supp.2d at pp. 1141-1142 [whether
plaintiffs sufficiently alleged Labor Code violations were ‘knowing and intentional’” for recovery
Case 5:17-cv-00062-LHK Document.225_ Filed 05/2 Page 34 of 40
snder § 226, subd: CASBinbS BAUM, UGB A57A abse HA ROR RUDGE Uiat Code

125068 [whether defendant's violation was “knowing and intentional’ for summary judgment
purposes].} They are thus unpersuasive.

Defendant should prevail on this theory. Because there are no triable issues of material fact and
defendant is entitled to judgment as a matter of law, summary judgment was properly granted in
its favor,

IV. DISPOSITION

The judgment is affirmed. Defendant Wells Fargo Bank, N.A. is entitled to recover its costs on
appeal from plaintiffs Fabio Canales and Andy Cortes.

FOOTNOTES

FOOTNOTE.

|

Further statutory references are to the Labor Code unless otherwise indicated.

i.

All facts are considered undisputed for purposes of summary judgment.

3. Teresa Swanson, defendant's person most knowledgeable, stated that a nondiscretionary
bonus was “given to a team member, based on some sort of preset work definition, goal,

something that they have to meet. And then they earn that bonus.” It appears this bonus was a
production or piecework bonus.

. 4eS
ie
4. To calculate the amount to be entered on the Sere eas adie amg

earned during the bonus period, whether it be by year, quarter, of mbptty hs fy Bhs ¥
AD mayors a umber by —

 

the total number of hours worked during the bonus
0.5; (4) multiply the resulting number by.the tate hdmber @ ours worked during the
bonus period.Our Supreme Couriiea ecent agjgidhPosicerning flat sum bonuses under
California law decided that the Ber, riettiod for calculating the rate of overtime pay when an
employee receives both an hourly wage and a flat sum bonus is to divide the bonus by the
number of nonovertime hours actually worked during the bonus period. (Alvarado v. Dart
Container Corp. of California (2018) 4 Cal.Sth 542, 562, 229 Cal.Rptr.3d 347, 411 P3d 528
(Alvarado).) The Supreme Court specifically excluded production or piecework bonuses or a
commission from its holding. (id. at p. 561, fn. 6, 229 Cal.Rptr.3d 347, 411 Pad 528.)

   

5. Plaintiffs asserted in their opening brief, without citation to the record, that they never
received their wage statements. We will disregard such assertions as meritless. (Susag v. City of
Lake Forest (2002) 94 Cal.App.4th 1401, 1416, 115 Cal.Rptr.2d 269.)

6, At the time of the alleged offenses, section 226, subdivision (a)(9) provided in pertinent
part: "(a) Every employer shall, semimonthly or at the time of each payment of wages, furnish
each of his or her employees, either as a detachable part of the check, draft, or voucher paying
the employee's wages, or separately when wages are paid by personal check or cash, an
accurate itemized statement in writing showing . (9) all applicable hourly rates in effect during
the pay period and the corresponding number of hours worked at each hourly rate by the
employee .” (Stats. 2012, ch. 844, § 1.7.) Subdivision (a)(9) was added by the Legislature in
2000. (Stats. 2000, ch. 876, § 6.)Section 226, subdivision (a) was amended by the Legislature in
2016 to read in pertinent part: “An employer, semimonthly or at the time of each payment of
wages, shall furnish to his or her employee, either as a detachable part of the check, draft, or
voucher paying the employee's wages, or separately if wages are paid by personal check or cash,
Case 5:17-cv-00062-LHK Document 225 _ Filed.05/28/21 Page 35 of 40
an accurate itemized Asement HadathgOSie 9816, Wi: F242 / OF ah KtERIN

Subdivision (a)(2) was also amended, and subdivision (j} was added. (Ibid.) The 2016
amendment does not substantively affect our opinion.

7. Athird plaintiff, Luciano Gonzales, was initially part of this action. However, Gonzales was

not named as a class representative in plaintiffs’ motion for class certification and is not an
appellant. The class was certified on March 20, 2015. :

8. Though plaintiffs categorized their motion as one for summary judgment or in the
alternative, summary adjudication, plaintiffs sought only summary adjudication as to their first
cause of action for violation of section 226.

FOOTNOTE, See footnote *, ante.

9. We have provided these dates, but defendant used the hours and bonus figures in their
respondent's brief as an illustration to calculate OverTimePay-Override. Plaintiffs have not
disputed the accuracy of defendant's method.

10. Section 204, subdivision (b)(1) provides, “all wages earned for labor in excess of the
normal work period shall be paid no later than the payday for the next regular payroll period.”
Plaintiffs contend that pursuant to Peabody v, Time Warner Cable, Inc. (2014) 59 Cal.4th 662,
669, 174 Cal.Rptr.3d 287, 328 P-3d 1028, defendant was prevented from paying OverTimePay-
Override for wages earned in prior pay periods. Peabody v. Time Warner Cable, inc., is inapposite.
in that case, our Supreme Court held an employer could not attribute wages paid in one period ae

a prior pay period in order to meet an exemption for minimum wages. (Ibid.) It Te A
to the OverTimePay-Override line at issue here. ania ye

di. As argued by defendant, a cashier's ee aie emo cash. 2
Gray CPB, LLC v. SCC Acquisitions, Bey 893-894, 896, 182
Cal.Rptr.3d 654 [citing U. Com. CABS Se alee gre taken for obligation has same
effect as cash].) Plaintiffs argu sl es time in their reply brief that a cashier's check is not
the equivalent of a personal a or cash for purposes of section 226. This issue was not
raised in the opening brief nor before the trial court and is therefore waived and forfeited. (Tellez
v. Rich Voss Trucking, Inc. (2015) 240 Cal.App.4th 1052, 1066, 193 Cal.Rptr.3d 403; SCI California
Funeral Services, inc. v. Five Bridges Foundation (2012) 203 Cal.App.4th 549, 573, fn, 18, 137
Cal.Rptr.3d 693; Greenwich S.F, LLC v. Wong (2010) 190 Cal.App.4th 739, 767, 118 Cal.Rptr.3d
531.)

KIM, J.** FN** Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

We concur: KRIEGLER, Acting P.J. BAKER, J.

BACK TO TOP
Research Social
Cases & Codes (https://caselaw.findlaw.com/) Fi Facebook (https://www.facebook.com/FindLawConsumers)

Opinion Summaries (https://caselaw,findlaw.com/summary.htmi} YouTube (https://www.youtube.com/watch?v=WQiNbzazOhw)
Case 5:17-cv-00062-LHK Document 225 age, 36 of 40
Sample Business ContecRS tps Bok Blin Ma 2eeohtdgtd hp: 121 2 / BOR uit : Ione a ee BOS
Research An Attorney or Law Firm (https://lawyers.findlaw.com/) @ Pinterest (https://pinterest.com/findlawconsumer/)
Forms (https://forms.lp.findlaw.com/) ®@ Newsletters (https://newsletters.findlaw.com/)
Reference (hitps://reference.findiaw.com/}
Legal Commentary (https://supreme.findlaw.com/legal-commentary.html) Law Firm Marketing
Attorney Websites (https://www.lawyermarketing.com/services/mobile-

Practice friendly-websites/?

ctprimary_campaign_source=7011 30000027LuU&ct_source=Website&ct_sourci

Law Technology (https://technology.findlaw.com/)
Online Advertising (https://www.lawyermarketing.com/services/integrated-

Law Practice Management (https://practice.findlaw.com/} . marketing-solutions/?
Law Firm Marketing Services (hitps://www.lawyermarketing.com) ct_primary_campaign_source=701 130000027LUU&ct_source=Website&ct_soure:
Corporate Counsel (https://corporate.findlaw.com/) . Buy a Directory Profile (https://store.lawyermarketing.com)

JusticeMall (http://www justice.com)
Marketing Resources
Jobs & Careers (https://careers.findlaw.cor/}

On-Demand Webcasts (https://www.lawyermarketing.com/webcasts/?
ct_primary_campaign_source=701 130000027LuU&ct_source*Website&ct_sourc:
About Us White Papers (https://www.lawyermarketing.com/white-papers/?
Company History (https://www.findlaw.com/company/company- ct_primary_campalgn_source=701 130000027LUU&ct_source=Website&ct_soure:
history/findlaw-corporate-information-press-company-background.html} ,

Who We Are (https://www.findlaw.com/company/company-history/findlaw-
com-about-us.htmb

Privacy (https://www,thomsonreuters.com/en/privacy-statement.html)

Terms (https://www, findlaw.com/company/findlaw-terms-of-service.html)

Disclaimer (https://www.findlaw.com/company/disclalmer.himl) S oct
Advertising (https://www.findlaw.com/company/media-kit. html) iN att BS A, 9Q2'
Jobs (htips://www.findlaw. com/company/employment/employment. html) wal way ‘2h

Cookles (//info.evidon.com/pub_info/1 5540?v=14 &nt= We ge? * ed on

Do Not Sefl My Info (https: iprvacyPor el of Ww ate A, ax

cdn.onetrust.com/dsarwebform/dbfgageao AbHisey
7#94d0de6bbe/5de91cOf-f1b7-4b6e- Su agorse ne a

cn

THOMSBN REUTERS

   

Copyright & 2021, Thomson Reuters, All rights reserved.
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 37 of 40

United States Court of Appeals for the Ninth Circuit

Office of the Clerk
95 Seventh Street
San Francisco, CA 94103

Information Regarding Judgment and Post-Judgment Proceedings

Judgment
° This Court has filed and entered the attached judgment in your case.
Fed. R. App. P. 36. Please note the filed date on the attached
decision because all of the dates described below run from that date,
not from the date you receive this notice.

Mandate (Fed. R. App. P. 41; 9th Cir. R. 41-1 & -2)

. The mandate will issue 7 days after the expiration of the time for
filing a petition for rehearing or 7 days from the denial of a petition
for rehearing, unless the Court directs otherwise. To file a motion to
stay the mandate, file it electronically via the appellate ECF system
or, if you are a pro se litigant or an attorney with an exemption from
using appellate ECF, file one original motion on paper.

Petition for Panel Rehearing (Fed. R. App. P. 40; 9th Cir. R. 40-1)
Petition for Rehearing En Banc (Fed. R. App. P. 35; 9th Cir. R. 35-1 to -3)

(i) <A. Purpose (Panel Rehearing):
. A party should seek panel rehearing only if one or more of the following
grounds exist:
> A material point of fact or law was overlooked in the decision;

> A change in the law occurred after the case was submitted which
appears to have been overlooked by the panel; or
> An apparent conflict with another decision of the Court was not
addressed in the opinion.
. Do not file a petition for panel rehearing merely to reargue the case.

B. | Purpose (Rehearing En Banc)
A party should seek en bane rehearing only if one or more of the following
grounds exist:

Post Judgment Form - Rev. 12/2018
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 38 of 40

> Consideration by the full Court is necessary to secure or maintain
uniformity of the Court’s decisions; or

> The proceeding involves a question of exceptional importance; or

> The opinion directly conflicts with an existing opinion by another

court of appeals or the Supreme Court and substantially affects a
rule of national application in which there is an overriding need for
national uniformity.

(2) Deadlines for Filing:

A petition for rehearing may be filed within 14 days after entry of
judgment. Fed. R. App. P. 40(a)(1).

If the United States or an agency or officer thereof is a party in a civil case,
the time for filing a petition for rehearing is 45 days after entry of judgment.
Fed. R. App. P. 40(a)(1).

If the mandate has issued, the petition for rehearing should be

accompanied by a motion to recall the mandate.

See Advisory Note to 9th Cir. R. 40-1 (petitions must be received on the
due date).

An order to publish a previously unpublished memorandum disposition
extends the time to file a petition for rehearing to 14 days after the date of
the order of publication or, in all civil cases in which the United States or an
agency or officer thereof is a party, 45 days after the date of the order of
publication. 9th Cir. R. 40-2.

(3) Statement of Counsel

°

A petition should contain an introduction stating that, in counsel’s
judgment, one or more of the situations described in the “purpose” section
above exist. The points to be raised must be stated clearly.

(4) Form & Number of Copies (9th Cir. R. 40-1; Fed. R. App. P. 32(c)(2))

The petition shall not exceed 15 pages unless it complies with the
alternative length limitations of 4,200 words or 390 lines of text.

The petition must be accompanied by a copy of the panel’s decision being
challenged.

An answer, when ordered by the Court, shail comply with the same length
limitations as the petition.

If a pro se litigant elects to file a form brief pursuant to Circuit Rule 28-1, a
petition for panel rehearing or for rehearing en bane need not comply with
Fed. R. App. P. 32.

Post Judgment Form - Rev. 12/2018 2
Case 5:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 39 of 40

. The petition or answer must be accompanied by a Certificate of Compliance
found at Form 11, available on our website at www.ca9.uscourts.gov under
Forms.
. You may file a petition electronically via the appellate ECF system. No paper copies are

required unless the Court orders otherwise. If you are a pro se litigant or an attorney
exempted from using the appellate ECF system, file one original petition on paper. No
additional paper copies are required unless the Court orders otherwise.

Bill of Costs (Fed. R. App. P. 39, 9th Cir. R. 39-1)
. The Bill of Costs must be filed within 14 days after entry of judgment.
° See Form 10 for additional information, available on our website at
www.ca9.uscourts.gov under Forms.

Attorneys Fees

. Ninth Circuit Rule 39-1 describes the content and due dates for attorneys fees
applications.
¢ All relevant forms are available on our website at www.ca9.uscourts.gov under Forms

_ or by telephoning (415) 355-7806.
Petition for a Writ of Certiorari
. Please refer to the Rules of the United States Supreme Court at

www.supremecouit.gov

Counsel Listing in Published Opinions

. Please check counsel listing on the attached decision.
‘ If there are any errors in a published opinion, please send a letter in writing

within 10 days to:

> Thomson Reuters; 610 Opperman Drive; PO Box 64526; Eagan, MN 55123
(Attn: Jean Green, Senior Publications Coordinator);

» and electronically file a copy of the letter via the appellate ECF system by using
“File Correspondence to Court,” or if you are an attorney exempted from using
the appellate ECF system, mail the Court one copy of the letter.

Post Judgment Form - Rev. 12/2018 3
Case 9:17-cv-00062-LHK Document 225 Filed 05/28/21 Page 40 of 40

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 10. Bill of Costs

Instructions for this form: http://www.ca9.uscourts. gov/forms/form | Oinstructions. pdf

 

9th Cir. Case Number(s)

 

 

 

Case Name

 

 

 

The Clerk is requested to award costs to (party name(s)):

 

 

 

I swear under penalty of perjury that the copies for which costs are requested were
actually and necessarily produced, and that the requested costs were actually
expended.

 

 

 

 

 

 

Signature Date

 

 

(use “si[typed name]” to sign electronically-filed documents)

 

 

 

 

. REQUESTED
COST TAXABLE (each column must be completed)

No. of Pages per TOTAL
DOCUMENTS / FEE PAID Copies Copy Cost per Page COST
Excerpts of Record* $ $

 

 

 

Principal Brief(s) (Opening Brief; Answering
Brief: Ist, 2nd, and/or 3rd Brief an Cross-Appeal; $ $
' | Intervenor Brief)

 

 

 

Reply Brief / Cross-Appeal Reply Brief $ $}

 

 

 

Supplemental Brief(s) $ «4S

 

 

 

 

 

 

 

 

 

 

 

 

Petition for Review Docket Fee / Petition for Writ of Mandamus Docket Fee $

 

 

 

 

 

TOTAL: | $

 

 

 

 

 

*Example: Calculate 4 copies of 3 volumes of excerpts of record that total 500 pages [Vol. 1 (10 pgs.) +
Vol. 2 (250 pegs.) + Vol. 3 (240 pgs] as: .

No. of Copies: 4; Pages per Copy: 500; Cost per Page: $.10 (or actual cost IF less than $.10);

TOTAL, 4x 500 x $.10 = $200.

Feedback or questions about this form? Email us at forms(@ca9 uscourts. gov

Form 10 , Rev. 12/01/2018
